UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number 1-8610 AT&TSAVINGS PLAN (Exact Name of Registrant as Specified in its Charter) 208 S. Akard,Dallas, Texas 75202(210) 821-4105 (Adddress,includingzip code, and telephone number, including area code, of registrant'sprincipal executive offices) PLAN INTEREST (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a dutyto file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-(4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certificate or notice date: None Pursuant to the requirements of the Securities Exchange Act of 1934 AT&TSavings Plan (Name of registrant as specified in charter)has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 22, 2012 By:/s/Paula Anderson Paula Anderson Counsel
